Case 1:21-mj-00180-AWA Document 2 Filed 03/05/21 Page 1 of 7
Case 1:21-mj-00180-AWA Document 2 Filed 03/05/21 Page 2 of 7
Case 8:20-cr-00467-CRI *SEALED* Document 2 Filed 08/11/20 Page 3 of 7
    Case 1:21-mj-00180-AWA Document 2 Filed 03/05/21 Page 3 of 7




                                                                        USCA4 10
Case 8:20-cr-00467-CRI *SEALED* Document 2 Filed 08/11/20 Page 4 of 7
    Case 1:21-mj-00180-AWA Document 2 Filed 03/05/21 Page 4 of 7




                                                                        USCA4 11
Case 1:21-mj-00180-AWA Document 2 Filed 03/05/21 Page 5 of 7
Case 8:20-cr-00467-CRI *SEALED* Document 2 Filed 08/11/20 Page 6 of 7
    Case 1:21-mj-00180-AWA Document 2 Filed 03/05/21 Page 6 of 7




                                                                        USCA4 13
Case 1:21-mj-00180-AWA Document 2 Filed 03/05/21 Page 7 of 7
